Citation Nr: 1047820	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  05-30 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a throat disorder.

2.  Entitlement to service connection for right index finger 
disorder.

3.  Entitlement to service connection for a gastrointestinal 
disorder.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to a compensable rating for residuals of a left 
fifth finger fracture.

6.  Entitlement to a rating in excess of 30 percent for asthma.

7.  Entitlement to a rating in excess of 10 percent for 
adjustment disorder with depressed mood, from June 28, 2004, to 
January 20, 2005.

8.  Entitlement to a rating in excess of 70 percent for 
adjustment disorder with depressed mood, as of January 20, 2005.

9.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to May 1994.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In November 2004, the RO denied entitlement to service connection 
for a right index finger disorder, a stomach disorder, a throat 
disorder and sleep apnea.  The RO also held that a disability 
rating in excess of 30 percent was not warranted for service-
connected asthma and a disability rating in excess of 20 percent 
was not warranted for service-connected adjustment disorder with 
depressed mood.

In August 2005, the RO awarded an increased rating of 70 percent 
for the Veteran's service-connected psychiatric disability, 
effective January 20, 2005.  

In February 2006, the RO denied entitlement to a compensable 
rating for residuals, left fifth finger fracture.

The issues of entitlement to service connection for a throat 
disorder, a right index finger disorder, a gastrointestinal 
disorder, and sleep apnea, as well as claims of entitlement to a 
disability rating in excess of 30 percent for asthma, in excess 
of 10 percent for adjustment disorder with depressed mood, from 
June 28, 2004, to January 20, 2005, in excess of 70 percent for 
adjustment disorder with depressed mood, as of January 20, 2005, 
and entitlement to a TDIU being remanded are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected residuals of a left fifth finger 
fracture are not equivalent to amputation of the little finger 
either at the proximal interphalangeal joint, or with metacarpal 
resection.


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of a left 
fifth finger fracture have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5216-5223, 
5227, 5230, 5151 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim.  Accordingly, notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as 
to the type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, as 
well as general notice regarding how disability ratings and 
effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270, 1277 (2009).

Here, the Veteran was sent notice letters in December 2005, March 
2006 and June 2008.  The December 2005 letter was issued prior to 
the initial RO decision in this matter.  The letters provided 
information as to what evidence was required to substantiate the 
claim and of the division of responsibilities between VA and a 
claimant in developing an appeal.  Moreover, the March 2006 and 
June 2008 letters informed the Veteran of what type of 
information and evidence was needed to establish a disability 
rating and effective date.  The claim was readjudicated after 
issuance of complete notice, curing the timing deficiency.  
Accordingly, no further development is required with respect to 
the duty to notify.

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The claims file contains the Veteran's service 
treatment records, as well as post-service reports of VA 
treatment and a VA examination report dated in January 2006.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Discussion

In general, a Substantive Appeal must be filed within 60 days 
from the date that the agency of original jurisdiction (AOJ) 
mails the Statement of the Case to the appellant, or within the 
remainder of the 1-year period from the date of mailing of the 
notification of the determination being appealed (i.e., the 
Rating Decision), whichever period ends later.  38 C.F.R. § 
20.302(b)(1).  Alternatively, if (i) a claimant submits 
additional evidence within 1 year of the date of mailing of the 
notification of the determination being appealed, and (ii) that 
evidence requires that the claimant be furnished a Supplemental 
Statement of the Case, then the time to submit a Substantive 
Appeal shall end not sooner than 60 days after such Supplemental 
Statement of the Case is mailed to the appellant, even if the 60-
day period extends beyond the expiration of the 1-year appeal 
period.  38 C.F.R. § 20.302(b)(2).

In this case, the Veteran filed a claim for a compensable rating 
for residuals of a service-connected left fifth finger fracture 
that was received in September 2005.  That claim was denied by 
means of a February 2006 rating action.  In June 2006, the 
Veteran submitted a notice of disagreement.  A statement of the 
case was issued in September 2006.

In November 2006, the RO certified the Veteran's appeal to the 
Board.  Notably, the Veteran did not file a substantive appeal 
prior to the November 2006 certification of the appeal to the 
Board.  In a March 2008 informal hearing presentation, the 
Veteran's representative stated that the Veteran had timely filed 
a June 2006 notice of disagreement to the February 2006 rating 
action, but was "unable to locate a substantive appeal in the 
file." 

In May 2008, the Board remanded the matter to the RO to review 
the claims file and make a formal determination as to whether the 
Veteran had filed a timely Substantive Appeal, or if the appeal 
should be closed.  Subsequently in March 2010, the RO determined 
that a timely appeal had not been filed and closed the matter.

Notwithstanding the above, the Court recently held that the 
filing of a substantive appeal is not a jurisdictional 
requirement; that the filing of a timely substantive appeal may 
be waived; and that where the RO takes actions to indicate that 
such filing has been waived, the Board has jurisdiction to decide 
the appeal.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  In this 
case, the RO certified this matter to the Board in November 2006.  
Although the RO informed the Veteran in March 2010 that he had 
not filed a timely appeal, the Board accepts jurisdiction of this 
case.  See, e.g., Gonzales-Morales v. Principi, 16 Vet. App. 556, 
557 (2003).

Turning to the underlying claim, disability evaluations are 
determined by the application of a schedule of ratings which is 
based on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4 (2010).  Separate diagnostic codes 
identify the various disabilities.  When a question arises as to 
which of two ratings apply under a particular diagnostic code, 
the higher rating is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the veteran.  38 C.F.R. § 4.3.

In cases such as this, where entitlement to compensation has 
already been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms during 
the course of the rating period on appeal, assignment of staged 
ratings would be permissible.  Hart v. Mansfield, 21 Vet App. 505 
(2007).

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, weakness, 
excess fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1995).

The Veteran's service-connected residuals of a left fifth finger 
fracture have been rated as noncompensable under Diagnostic Code 
5227 for ankylosis of the ring or little finger.  

Under Diagnostic Code 5227, unfavorable or favorable ankylosis of 
the ring or little finger, regardless of whether it involves the 
major or minor hand, warrants at most a noncompensable (i.e., 0 
percent) rating.  A note to this code indicates that VA should 
also consider whether evaluation as amputation is warranted and 
whether an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with overall 
function of the hand.

"Ankylosis" is immobility and consolidation of a joint due to 
disease, injury, or surgical procedure.  Dorland's Illustrated 
Medical Dictionary, 93 (30th ed. 2003).

In considering other relevant provisions, the Diagnostic Code for 
limitation of motion of the ring or little finger provides a 
noncompensable evaluation for any limitation of motion of those 
digits.  38 C.F.R. § 4.71a, Diagnostic Code 5230 (2010).

In January 2006, the Veteran was afforded a VA examination.  It 
was noted that he was left-hand dominant.  The Veteran alleged 
that he was experiencing activity- related pain, swelling, 
locking  and weakness.  He denied any functional limitations.  
Physical examination revealed a normal-appearing finger.  There 
was no evidence of redness, swelling, heat, tenderness or 
deformity.  Grip strength was characterized as good, and there 
was no evidence of weakness.  He could fully flex his left fifth 
finger against the palm of his hand.  Alignment of the fingers 
appeared normal against the palm of the hand.  Apposition of the 
thumb to each finger was normal.  Range of motion of the 
metacarpophalangeal joint was from 0 to 90 degrees, without pain.  
Range of motion of the proximal interphalangeal joint 0 to 90 
degrees, without pain, and of the distal interphalangeal joint 
was from 0 to 70 degrees, with pain at 70 degrees.   There was no 
weakness, incoordination or additional functional impairment with 
repetitive use.   There was no evidence of joint instability.  X-
rays demonstrated a normal finger.  

As noted, the RO evaluated the Veteran's left fifth finger 
disability under Diagnostic Code 5227.  Under that code section, 
the maximum schedular evaluation available for either favorable 
or unfavorable ankylosis of the major or minor ring or little 
finger) is 0 percent.  38 C.F.R. § 4.71a (2010).  There is no 
compensable evaluation for limitation of motion of the little 
finger.  

As the Veteran is receiving the maximum schedular evaluation 
available under Diagnostic Code 5227, the Board has considered 
his finger disability under other pertinent criteria, but finds 
none that would avail the Veteran of a higher evaluation.  
Indeed, despite any decrease in range of motion, the Veteran's 
left fifth finger disability would only warrant a non-compensable 
rating under Diagnostic Code 5230.  Zero percent is also the 
maximum schedular evaluation available under Diagnostic Code 
5230.  38 C.F.R. § 4.71a.  

Where a Veteran is in receipt of the maximum rating for 
limitation of motion of a joint, the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59; and DeLuca, 8 Vet. App. 202 (holding that 
consideration must be given to functional loss due to pain, as 
well as to weakened movement, excess fatigability, etc., in 
addition to any limitation of motion), do not apply.  See 
Johnston v. Brown, 10 Vet. App. 80 (1997).  In any event, it is 
noted that there was no decrease in left fifth finger function 
with repetitive movement, such that a higher rating would not be 
warranted even if DeLuca principles were for application in this 
case.

The Veteran is also not entitled to a compensable rating under 38 
C.F.R. § 4.71a, Diagnostic Codes 5216-5230, because there is no 
evidence that the left fifth finger causes favorable or 
unfavorable ankylosis of multiple digits of the left hand, nor is 
there evidence that the Veteran's disability causes limitation of 
motion of other digits.

The Board has also considered whether the service-connected 
residuals of a left fifth finger fracture could be rated under 
Diagnostic Code 5151, amputation of the little fingers, which 
would warrant a 30 percent disability evaluation.   However there 
is no evidence of amputation of the little finger, or disability 
comparable therewith.  There is also no evidence of record to 
indicate that the Veteran's residuals of a left fifth finger 
fracture are equivalent to amputation of the little finger either 
at the proximal interphalangeal joint, or with metacarpal 
resection.  To the contrary, upon VA examination the Veteran 
demonstrated functionality of the left fifth finger.  Despite his 
complaints of pain, he indicated that he was able to work through 
the pain and modify his activities and there  Moreover, he  
specifically denied any functional restrictions.  Accordingly, 
his disability picture does not approximate a loss of the left 
little finger.  Thus, a rating based on amputation is not 
warranted.  

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, thus requiring that the RO refer a 
claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture.  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably describe 
or contemplate the severity and symptomatology of the Veteran's 
service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008). 

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating.  
Otherwise, the schedular evaluation is adequate, and referral is 
not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  The 
diagnostic criteria adequately describe the severity and 
symptomatology of the Veteran's residuals of a left fifth finger 
fracture.  In the alternative, to the extent the rating schedule 
does not adequately reflect the Veteran's disability picture, 
there is no showing of marked interference with employment as a 
result of the disability in question, nor have there been 
frequent periods of hospitalization.  For these reasons, referral 
for extraschedular consideration is not in order.

In conclusion, the Board finds that the preponderance of the 
evidence is against assigning a compensable evaluation for the 
Veteran's residuals of a left fifth finger fracture, on either a 
schedular or extra-schedular basis.  As the preponderance of the 
evidence is against the claim, there is no reasonable doubt to 
resolve in his favor.  See 38 C.F.R. § 4.3; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).


ORDER

A compensable rating for residuals of a left fifth finger 
fracture is denied.




REMAND

In May 2008, the matter was remanded for additional evidentiary 
and procedural development.  Unfortunately, regarding the claims 
of entitlement to service connection for a throat disorder, a 
right index finger disorder, a gastrointestinal disorder and 
sleep apnea, as well as the claims of entitlement to a disability 
rating in excess of 30 percent for asthma, entitlement to a 
disability in excess of 10 percent for adjustment disorder with 
depressed mood, from June 28, 2004, to January 20, 2005, 
entitlement to a disability in excess of 70 percent for 
adjustment disorder with depressed mood, as of January 20, 2005, 
and entitlement to a TDIU, additional procedural and evidentiary 
development is required.

With regard to the claim of entitlement to service connection for 
a right index finger disorder, the matter was remanded to the RO 
to issue a statement of the case (SOC), and to provide the 
veteran an opportunity to perfect the appeal, in accordance with 
Manlincon v. West, 12 Vet. App. 238 (1999).   A review of the 
record does not reveal that an SOC has been issued.  It is noted 
that remand instructions of the Board are neither optional nor 
discretionary.  The Board errs as a matter of law when it fails 
to ensure compliance; therefore an additional remand is mandated.  
See Stegall v. West, 11 Vet. App. 268 (1998).

In connection with his claims of entitlement to service 
connection for a gastrointestinal disorder and sleep disorder, 
the Veteran was afforded VA examinations in September 2008.  The 
Veteran alleges that he is entitled to service connection for a 
gastrointestinal disorder and sleep apnea either on a direct 
basis or as due to his service-connected respiratory and 
psychiatric disabilities.  Further, he alleges that his throat 
disorder is secondary to his gastrointestinal disorder, which 
causes him to regurgitate.  

In September 2008, a VA examiner indicated that he did not find 
any evidence to suggest that the Veteran's diagnosed 
gastroesophageal reflux disease was due to his service-connected 
respiratory and/or psychiatric disabilities.  He also opined that 
it was more likely than not that the exacerbation of the 
Veteran's asthma symptoms were attributable to worsening of the 
reflux symptoms instead of vice versa.  Another VA examiner 
concluded that the Veteran's sleep apnea had no relationship to 
and was not aggravated by, the Veteran's service-connected 
respiratory or psychiatric disabilities.  Neither of the 
aforementioned VA examination reports provide a clear rationale 
for any of the opinions rendered.  The Veteran must undergo 
additional examinations and reasoned opinions must be obtained.

As to the claim of entitlement to an initial disability rating in 
excess of 30 percent for asthma, the Board notes that the Veteran 
was last afforded a VA examination in August 2004 and the most 
recent pulmonary function testis results of record are dated in 
August 2007.  In the September 2010 Informal Hearing 
Presentation, the Veteran contended that his respiratory 
disability had worsened since his last VA examination.  The Board 
finds that a VA examination with pulmonary function test to 
determine the nature and severity of the Veteran's service-
connected respiratory disability would be helpful in the 
adjudication of the claim. 

The Board finds that additional development is also required 
prior to adjusting the Veteran's claim of entitlement to 
disability rating in excess of 10 percent prior to January 20, 
2005, and thereafter in excess of 70 percent for adjustment 
disorder with depressed mood.  A November 2008 letter from the 
Office of Personnel Management (OPM) reveals that the Veteran was 
awarded disability retirement.  The Veteran was held to be 
disabled for his position as a distribution clerk due to his 
psychiatric condition.  Medical records considered in connection 
with this determination have not been secured.  As they are 
likely to include some evidence bearing on the status of the 
Veteran's psychiatric disability during the appeal period, they 
must be obtained.  

Additionally, the Veteran's representative has indicated that it 
is unclear whether the Veteran's manifestations of obsessive 
compulsive disorder, anxiety and social phobia are part and 
parcel of his currently service-connected disability or separate 
disabilities.  Although service connection is in effect for 
adjustment disorder with depressed mood, that does not 
automatically preclude the separate grant of service connection 
and a separate rating for a different psychiatric disorder.  See 
Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) 
("[w]e recognize that bipolar disorder and PTSD could have 
different symptoms and it could therefore be improper in some 
circumstances for VA to treat these separately diagnosed 
conditions as producing only the same disability") (emphasis in 
original).  Accordingly, the Veteran should be scheduled for a VA 
psychiatric examination to determine the current nature, scope, 
and severity of his service-connected psychiatric disability.

With regard to his claim for TDIU, the Board notes that, in Rice 
v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of 
Appeals for Veterans Claims (Court) held that a TDIU claim is 
part of an increased rating claim when such claim is raised by 
the record.  In this case, the issue is raised by the record.  
The Veteran, by means of his representative, asserted in 
September 2010 that he was rendered unemployable due to his 
service-connected psychiatric disability.  As such, the TDIU 
claim is considered to have been raised by the record and thus is 
a component of the instant claim.  Accordingly, the Board has 
jurisdiction over this issue. However, in the present case, 
additional development is required.  Specifically, the RO must 
provide appropriate notice and adjudicate the claim.

Additionally, in TDIU claims, the duty to assist requires that VA 
obtain an examination which includes an opinion on what effect 
the Veteran's service-connected disabilities have on his ability 
to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 
C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2010).  Accordingly, 
VA examination is warranted in order to obtain an opinion 
concerning the Veteran's employability.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to 
identify all VA and non-VA clinicians who 
have treated him for a right index finger 
disorder, gastrointestinal disorder, sleep 
apnea, asthma, and psychiatric disability, 
since August 2008.  Advise the Veteran not 
to re-submit medical records which already 
are of record.  Obtain all outstanding VA 
treatment records which have not been 
obtained already.  Once signed releases are 
received from the Veteran, obtain all 
outstanding private treatment records which 
have not been obtained already.  A copy of 
any response(s), including any medical 
records obtained, should be included in the 
claims file.  Any negative search should be 
communicated to the Veteran.

2.  The RO should secure for association 
with the record copies of the complete 
medical records considered by OPM in 
conjunction with the decision to award the 
Veteran disability benefits.  He must 
cooperate by providing any necessary 
releases.  If such records are unavailable 
because they have been lost or destroyed, 
the Veteran should be so advised, and it 
should be so noted in the claims file.

3.  The RO should issue an SOC to the 
Veteran and his representative on the issue 
of entitlement to service connection for a 
right index finger disorder.  The Veteran 
should also be informed of the requirements 
to perfect an appeal with respect to this 
issue. 

4.  Schedule the Veteran for an examination 
to clarify the nature and etiology of his 
gastrointestinal disorders.  The claims 
folders must be thoroughly reviewed by the 
examiner in connection with the 
examination, and a complete history should 
be elicited directly from the Veteran.  
Review of the claims folder should be 
indicated in the examination report.  Any 
tests and studies deemed necessary by the 
examiner should be conducted.  All findings 
should be reported in detail.

The examiner should diagnose any pertinent 
pathology found.  As to any current 
gastrointestinal disability identified on 
examination, the VA examiner should express 
an opinion as to whether it is at least as 
likely as not (i.e., is there a 50/50 
chance) that any such disability was 
incurred in the Veteran's active service, 
to include as secondary to his service-
connected psychiatric and respiratory 
disabilities. The rationale for any opinion 
expressed should be explained.

5.  Schedule the Veteran for an examination 
to clarify the nature and etiology of his 
sleep apnea.  The claims folders must be 
thoroughly reviewed by the examiner in 
connection with the examination, and a 
complete history should be elicited 
directly from the Veteran.  Review of the 
claims folder should be indicated in the 
examination report.  Any tests and studies 
deemed necessary by the examiner should be 
conducted.  All findings should be reported 
in detail.

The examiner should diagnose any pertinent 
pathology found.  The VA examiner should 
express an opinion as to whether it is at 
least as likely as not (i.e., is there a 
50/50 chance) that any current sleep apnea 
was incurred in the Veteran's active 
service, to include as secondary to his 
service-connected psychiatric and 
respiratory disabilities. The rationale for 
any opinion expressed should be explained.

6.  Schedule a VA pulmonary examination to 
assess the current severity of the 
Veteran's service-connected asthma.  
Pertinent records in the claims folder must 
be reviewed by the examiner in conjunction 
with the examination.  

All indicated tests should be completed, to 
include pulmonary function tests that 
report the Veteran's FEV-1 and FEV- 1/FVC.  
If there are any conflicts with respect to 
the FEV-1 and FEV-1/FVC findings, the 
examiner should state which finding most 
accurately reflects the current level of 
disability.  The pulmonary function test 
should be performed post bronchodilator.  
All findings should be reported in detail.  
The examiner should report whether the 
Veteran takes daily inhalational or oral 
bronchodilator therapy, or inhalational 
anti-inflammatory medication, and this 
should be verified by a review of the 
Veteran's records showing that he was 
prescribed this type of therapy.  Any use 
of corticosteroids must be discussed to 
include the length and frequency of any 
such course of treatment.  The examiner 
should also report the number of times the 
Veteran is seen on a monthly basis by his 
physician for exacerbation of his bronchial 
asthma.

The VA examiner should also note the effect 
his service-connected asthma has on the 
Veteran's occupational and daily life.

The VA examiner is also asked to opine 
whether it is at least as likely as not 
that the Veteran's service-connected 
asthma, alone or in concert with other 
service-connected disabilities renders him 
unable to secure or follow a substantially 
gainful occupation.

The clinician is requested to provide a 
thorough rationale for all opinions 
expressed, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, and 
established medical principles.  The 
clinician should review the claims folder 
and this fact should be noted in the 
accompanying medical report.

7.  Schedule the Veteran for a VA 
psychiatric examination with a psychiatrist 
to determine the current effects and 
severity of his service-connected 
adjustment disorder with depressed mood.  
The claims folder must be made available to 
the examiner for review.

All appropriate tests and studies should be 
conducted and all clinical findings should 
be reported in detail.  All signs and 
symptoms of the service-connected 
adjustment disorder with depressed mood 
should be reported in detail to describe 
the extent of the Veteran's occupational 
and social impairment due to his service-
connected psychiatric disability.

The examiner should discuss whether 
personality disorder and other psychiatric 
disorders, if shown, are associated with 
the service-connected adjustment disorder 
with depressed mood.  If not, the examiner 
should identify what symptoms, if any, the 
Veteran currently manifests or has 
manifested in the recent past that are 
specifically attributable to his service-
connected adjustment disorder with 
depressed mood as opposed to any other 
psychiatric diagnosis that may be 
appropriate.  If it is not medically 
possible to do so, the psychiatric examiner 
should clearly so state, indicating that 
the above-noted findings are indicative of 
the Veteran's overall psychiatric 
impairment.

The examiner should provide a multi-axial 
assessment pursuant to DSM-IV, including 
assignment of a Global Assessment of 
Functioning (GAF) score related to the 
Veteran's service-connected adjustment 
disorder with depressed mood, and an 
explanation of what the assigned GAF score 
represents.

8.  After completing the above-requested 
development, the RO should schedule the 
Veteran for an appropriate VA examination 
in connection with his claim for a TDIU.  
The claims folder should be made available 
to and reviewed by the examiner.  All 
appropriate tests and studies should be 
conducted.  The examiner should opine as to 
whether, without regard to the Veteran's 
age or the impact of any nonservice- 
connected disabilities, it is at least as 
likely as not that his service-connected 
disabilities, either alone or in the 
aggregate, render him unable to secure or 
follow a substantially gainful occupation.  
A complete rationale for any opinion 
expressed and conclusion reached should be 
set forth in a legible report.

9.  Thereafter, readjudicate the issues on 
appeal, to include whether a TDIU is 
warranted.  If the decision remains adverse 
to the Veteran, issue a supplemental 
statement of the case and allow the 
applicable time for response. Then, return 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


